Citation Nr: 1205981	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a neck disability.    

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for gout of the right hand, elbows, knees, and ankles.     

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities resulting from urethroplasty with mucosal grafting performed at a VA facility in June 2001.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from November 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Honolulu, Hawaii.                  

In a December 2006 decision, the Board denied the Veteran's claims for service connection for a disability manifested by neck and back pain; a chronic urological disorder; and for gout of the right hand, elbows, knees, and ankles.  In that same decision, the Board also denied the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities manifested by insomnia, impotence, left lower testicle pain, and lower lip numbness and mouth tingling, as a result of urethroplasty with mucosal grafting.  

The Veteran appealed the Board's December 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court vacated that portion of the Board's December 2006 decision that had denied the 1151 claim and the claims for service connection for a disability manifested by neck and back pain, and a chronic urological disorder, and remanded the case for action consistent with its decision.  The Court specifically noted that the Veteran raised no issue with regard to the claim for service connection for gout of the right hand, elbows, knees, and ankles, and the Court thus deemed that claim abandoned. 

In February 2010, the Board remanded this case.  Although the Court had deemed the claim for service connection for gout abandoned, the issue was included in the February 2010 remand and is therefore, once again before the Board.  

Pursuant to the remand, the Veteran underwent a VA examination in October 2010.  At that time, the examiner stated that according to the Veteran's service treatment records, in 1973, he was treated for a sexually transmitted disease, gonorrhea, with penicillin.  Years later, in May 2001, he was diagnosed with a bulbar stricture, measuring 2 centimeters (cm).  In June 2001, he underwent an urethroplasty with mucosal grafting.  The graft site for the buccal mucosa was taken from the left lower lip.  After the surgery, the Veteran developed numbness of the left lower lip.  Following the October 2010 physical examination, the examiner stated that urethral stricture was common following a sexually transmitted disease, including gonorrhea.  Thus, the examiner opined that it was at least as likely as not that the Veteran's bulbar urethral stricture was caused by or the result of his gonorrhea that was treated while he was in the military.  The examiner also reported that a review of the literature showed that buccal mucosal harvesting from the lower lip had resulted in long-term neuropathy of the "mental nerve" with subsequent numbness of the graft harvest site.  Therefore, the examiner opined that it was at least as likely as not that the Veteran's left lower lip numbness was caused by or a result of the left buccal mucosal graft procedure that was performed as part of the urethroplasty to correct the bulbar stricture.     

In a November 2011 rating action, the RO granted service connection for bulbar urethral sphincter stricture, status post urethroplasty with urge and stress incontinence.  The RO also granted service connection for numbness of the left side of the lower lip.  Therefore, these issues are no longer before the Board.        

In regard to the Veteran's 1151 claim, the Board notes that the Veteran has maintained that he developed numerous disabilities as a result of his June 2001 urethroplasty with mucosal grafting.  One of the claimed disabilities is numbness of the left side of the lower lip.  However, as stated above, the Veteran is now service-connected for numbness of the left side of the lower lip.  Nevertheless, other claimed disabilities resulting from the urethroplasty include insomnia, impotence, and left lower testicle pain.  For the reasons explained below, it is again necessary to return the 1151 claim to the RO for further development.

Thus, the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities resulting from urethroplasty with mucosal grafting performed at a VA facility in June 2001, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is a preponderance of evidence against a nexus between a current diagnosis of a neck disability, to include degenerative disc disease of the cervical spine, and any incident in service.
   
2.  There is a preponderance of evidence against a nexus between a current diagnosis of a back disability, to include degenerative disc disease of the lumbosacral spine, and any incident in service.

3.  There is a preponderance of evidence against a nexus between a current diagnosis of gout, to include gout of the right hand, elbows, knees, and ankles, and any incident in service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a neck disability, to include degenerative disc disease of the cervical spine, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2011).

2.  Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbosacral spine, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2011).

3.  Entitlement to service connection for gout, to include gout of the right hand, elbows, knees, and ankles, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.   VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2001, January 2002, June 2003, June 2005, March 2006, and April 2010 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in the October 2001, January 2002, June 2003, June 2005, and April 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2001 and January 2002, prior to the appealed from rating decision, along with the subsequent notice provided in June 2003, June 2005, March 2006, and April 2010, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in April 2006 and October 2011 supplemental statements of the case (SSOC's), and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to examinations, the Veteran underwent a VA examination in December 2002 that was pertinent to his claim for service connection for gout.  In addition, he also underwent a VA examination in January 2011 that was pertinent to all of his service connection claims on appeal.  The examination was thorough in nature and provided a competent opinion addressing the contended causal relationship between service and the Veteran's current neck and back disabilities, and currently diagnosed gout.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Pertinent Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111. The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry,' but that 'if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003;  Wagner, supra.


III.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of a neck disability, to include degenerative disc disease of the cervical spine, or a back disability, to include degenerative disc disease of the lumbosacral spine.  The records are also negative for any complaints or findings of gout, to include gout of the right hand, elbows, knees, and ankles.  The records reflect that in August 1972, the Veteran underwent an enlistment examination.  At that time, in response to the question as to whether the Veteran had ever had or if he currently had swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or recurrent back pain, the Veteran responded "no."  The Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  In June 1973, the Veteran fractured the 4th and 5th metacarpals of his right hand.  In August 1975, he underwent an expiration of term of service (ETS) examination.  At that time, his upper and lower extremities, and his spine and other musculoskeletal system, were all clinically evaluated as "normal."  

In May 2001, the Veteran filed claims for service connection for neck and back disabilities, and for gout.  He stated that prior to his entrance into the military, he injured his neck in a high school football game.  According to the Veteran, during service, his pre-existing neck injury was aggravated by wearing steel pot helmets and other gear.  In regard to his gout, he stated that he had experienced gout "for a number of years since [his] discharge from the Army."  He indicated that during gout flare-ups, his right hand, elbows, knees, and ankles were his most affected areas.  The Veteran contended that the "physical pounding" that he endured while he was in the military may have contributed to his developing gout.  He also noted that during service, he fractured his right wrist and that due to such fracture, he later developed gout in his right wrist.    

In December 2001, the RO received private medical records, dated from February 1999 to July 2001.  The records show that in February 1999, the Veteran had x-rays taken of his cervical and lumbar spines.  It was noted that the Veteran had chronic neck and back pain that had recently worsened.  The x-rays of the cervical spine were reported to show severe spondylosis.  The x-rays of the lumbar spine were interpreted as showing small osteophytes and slightly low discs at L1-L2 and L2-L3.  In February 1999, it was also reported that the Veteran was a known gout case.  He had complaints of pain in his knees and ankles.  The assessment was gout.  In May 1999, it was indicated that the Veteran had gout in his ankles and right elbow.  In July 2001, the Veteran was diagnosed with gouty arthritis.       

In December 2001, the RO received VA Medical Center (VAMC) outpatient treatment records, dated from March to December 2001.  The records show that in March 2001, it was noted that the Veteran was a new patient and that he had a history of gout which affected his bilateral ankles, wrists, and knees.  In December 2001, the Veteran was diagnosed with degenerative joint disease of the bilateral knees and ankles.  He was also diagnosed with gout.  Also in December 2001, the Veteran sought treatment for neck pain.  He indicated that he had experienced neck pain for over 20 years and that he had a history of a neck injury while playing football.  The Veteran had x-rays taken which were reported to show disc space narrowing with degenerative change at C3-4, with unilateral right-sided neural foramina narrowing at that level.       

In December 2002, the Veteran underwent a VA examination.  At that time, the examiner stated that while the Veteran was in the military, he fractured his right wrist.  The examiner indicated that the Veteran started having right wrist acute gouty arthritic attacks about 10 to 15 years ago.  Following the physical examination, the pertinent diagnosis was acute gouty arthritis of the right wrist.  The examiner opined that the right wrist gout was not secondary to the in-service right wrist fracture.      

In a February 2003 rating action, the RO granted service connection for mid-shaft fractures of the 4th and 5th metacarpals of the right hand.      

In a private medical statement from I.T.S., M.D., dated in October 2002, Dr. S. stated that the Veteran had a known history of trauma to his knees.  The Veteran had developed progressive degenerative joint disease of both knees.  He also had neck pain radiating to the upper extremities.  According to Dr. S., the Veteran also had a history of gouty arthritis.  X-rays of both knees and ankles showed arthrosis.  

In a lay statement from the Veteran's friend, Mr. L.N., received in August 2005, Mr. N. stated that he played football with the Veteran while they were in high school.  According to Mr. N., he remembered that during one game in 1971, the Veteran was knocked unconscious.  He indicated that the Veteran subsequently wore a neck brace and did not play much football thereafter.     

In a lay statement from the Veteran's sister, dated in October 2009, and a lay statement from the Veteran's wife, dated in December 2009, they both supported the Veteran's contention that he injured his neck prior to service, and that his period of military service aggravated his neck injury.  They also supported the Veteran's contention that he developed neck and back pain while he was in the military, and that he continued to experience the pain after his discharge.  

In April 2010, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in January 2002.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for rheumatoid arthritis and inflammatory polyarthropathies (primary diagnosis).  

In January 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that the Veteran had a family history of gout.  The Veteran also had a history of neck and back pain.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with mild degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, and gout.  The examiner stated that there was no evidence in the Veteran's service treatment records of any spine problems or of the onset of gout.  The first evidence of any cervical or lumbar spine disabilities was decades after the Veteran's discharge.  In addition, the examiner reported that the Veteran had a strong family history of gout, including with his father and all of his brothers.  Thus, the examiner opined that any current diagnosis of gout, a neck disability, or a back disability did not have its origin in service, nor was it in any way related to the Veteran's active service.  The examiner noted that the Veteran's gout began well after the Veteran's service and that his source of gout was his strong family history.  In addition, the examiner stated that the Veteran's cervical and lumbar spine problems started decades after the Veteran's service.          


IV. Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claims for service connection for a neck disability, to include degenerative disc disease of the cervical spine; a back disability, to include degenerative disc disease of the lumbar spine; and for gout, to include gout of the right hand, elbows, knees, and ankles.  

In this case, the Veteran contends that prior to his entrance into the military, he injured his neck in a football game.  He maintains that during service, his pre-existing neck injury was aggravated by wearing steel pot helmets and other gear.  The Veteran notes that the aggravation of his neck disability caused him to develop a back disability, and he developed chronic pain in his neck and back which continued after his discharge up until the present day.  According to the Veteran, he currently had neck and back disabilities that were related to his period of active service.  He also contends that due to the rigors of military service, he developed gout.  

At the outset, with respect to the Veteran's contention that he injured his neck prior to his entrance into the military and, as such, had a neck disability prior to service, the Board notes that to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).

In this case, the Board observes that there is no clear and unmistakable medical evidence of record showing that the Veteran had a neck disability, to include arthritis of the neck, prior to his enlistment, and as such, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner, supra.  The Veteran is competent as a layperson to report that on which he has personal knowledge, which would include injuring his neck prior to his entry into the military.  See Layno, 6 Vet. App. at 465, 470 (1994).  In addition, he has provided a lay statement from his friend Mr. N., in support of his contention that he had a neck disability prior to service.  However, as explained below, arthritis is diagnosed on the basis of clinical and x-ray examinations.  See  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity).  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  Thus, the Board finds that the Veteran and Mr. N., as lay people, are not competent to render an opinion on a diagnosis of a neck disability, to include arthritis of the neck, because, as stated above, specialized education and/or training are required for such determinations.  The Board also notes that there is no competent medical evidence of record which shows that the Veteran had a neck disability, to include arthritis of the neck, prior to his entrance into the military.  Even if the Veteran injured his neck and developed neck pain, there is no evidence showing that an underlying disability was diagnosed, i.e., there is no objective x-ray documentation of arthritis of the Veteran's neck prior to his entrance into the military.  In fact, the first x-ray documentation of arthritis in the Veteran's neck is not until 1999.  Accordingly, as the presumption of soundness is not rebutted, the pertinent question in this case is whether the Veteran's neck disability, currently diagnosed as degenerative disc disease of the cervical spine, is related to his period of active service.  

The Veteran's service treatment records are negative for any complaints or findings of a neck disability, to include degenerative disc disease of the cervical spine, or a back disability, to include degenerative disc disease of the lumbosacral spine.  The records are also negative for any complaints or findings of gout, to include gout of the right hand, elbows, knees, and ankles.  In addition, in the Veteran's August 1975 ETS examination, his upper and lower extremities, and his spine and other musculoskeletal system, were all clinically evaluated as "normal."

The first evidence of record of cervical and lumbar spine disabilities, including x-ray evidence actually documenting arthritis in the Veteran's cervical and lumbar spines, is in February 1999, over 23 years after the Veteran's separation from the military.  In addition, the first evidence of a diagnosis of gout is also in February 1999.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

The Board also notes that, as there is no medical evidence of arthritis of the cervical or lumbar spine within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

The Board recognizes that the Veteran has a current disability of the neck, diagnosed as degenerative disc disease of the cervical spine, and also has a current disability of the back, diagnosed as degenerative disc disease of the lumbar spine.  In addition, the Board also recognizes that the Veteran has a current diagnosis of gout, to include gout of the right hand, elbows, knees, and ankles.  However, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed neck disability, back disability, and/or gout and any incident of service.  

In regard to the neck and back disabilities, the Board observes that the only competent opinion that addresses the contended causal relationship, the VA clinician who examined the Veteran in January 2011, weighs against the claims.  In the January 2011 VA examination report, the examiner specifically opined that the Veteran's current neck and back disabilities were not related to his period of active military service.  In support of his opinion, he noted that the Veteran's service treatment records were negative for any spine problems.  He also reported that the first evidence of any cervical or lumbar spine disability was decades after the Veteran's discharge.  Thus, he concluded that the Veteran's cervical and lumbar spine problems started decades after his service.  This opinion opposes, rather than supports, the claims.

With respect to the Veteran's claim for service connection for gout, the Board notes that in the December 2002 VA examination report, the examiner diagnosed the Veteran with gouty arthritis of the right wrist and concluded that such was not secondary to the in-service right wrist fracture.  In addition, in the January 2011 VA examination report, the examiner opined that any current diagnosis of gout did not have its origin in service, nor was it in any way related to the Veteran's active service.  Rather, the examiner specifically linked the Veteran's gout to his strong family history of gout.  The examiner also noted that there was no evidence of gout during the Veteran's period of service, and that the Veteran's gout began well after his discharge.  These opinions oppose, rather than support, the Veteran's claim.   

The only evidence of record supporting the Veteran's claims is his own opinion that he currently has neck and back disabilities, and gout, that are related to his period of service.  However, the Veteran has not been shown to possess the training or credentials needed to render a diagnosis or a competent opinion as to medical causation, and his opinion thus does not constitute competent medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 V.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is certainly competent to testify as to symptoms such as neck and back pain, and pain in his right hand, elbows, knees, and ankles.  However, he is not competent to render a medical diagnosis.  With respect to the Veteran's currently diagnosed cervical and lumbar spine disabilities, the Board observes that degenerative arthritis is diagnosed on the basis of clinical and x-ray examinations.  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  The Veteran is not competent to provide an opinion on an earlier diagnosis or the causation of his degenerative arthritis of the cervical and lumbar spines.  

In the instant case, the Board recognizes the Veteran's contention that during service, he developed neck and back pain, and that after his discharge, he continued to experience chronic neck and back pain.  However, the Board observes that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, given that arthritis must be objectively confirmed by x-ray, the Board notes that although the Veteran may have experienced pain in his neck and back during service, no underlying disability was diagnosed, i.e., there is no objective x-ray documentation of arthritis of the neck or back during the Veteran's period of active service.  In fact, as stated above, the first evidence of record of cervical and lumbar spine disabilities, including x-ray evidence actually documenting arthritis in the Veteran's cervical and lumbar spines, is in February 1999, over 23 years after the Veteran's separation from the military.    

To the extent that the Veteran is claiming continuity of cervical and lumbar spine symptomatology (38 C.F.R. § 3.303(b)) during the 23-year gap between service and the first post-service diagnoses of neck and back disabilities, the absence of any contemporaneously recorded medical or lay evidence of any neck and/or back symptoms for such a length of time weighs against the claims.  Maxson, supra.  In this case, the Board finds the fact that at the time of the Veteran's discharge, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal," and the absence of any relevant medical findings for that 23-year period outweigh the Veteran's history of neck and back symptoms during the period of time in question which was provided over two decades post-service.  Thus, the "normal" evaluation of the Veteran's spine upon his discharge, and the absence of pertinent abnormal findings for so many years are more credible and persuasive than the lay statements provided over 23 years later.  In addition, it is again important to note that the only competent opinion that addresses the contended causal relationship weighs against the claims.

The Board recognizes that the evidence of record also includes lay statements from the Veteran's wife and sister.  To whatever extent such statements are offered as evidence that the Veteran currently had neck and back disabilities, to include arthritis of the neck and back, that are related to his period of active military service, such statements do not constitute competent medical evidence as the question at issue clearly requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the opinion from the VA examiner is of significantly greater probative value than the Veteran's wife's and sister's lay assertions.      

In regard to the Veteran's claim for service connection for gout, the Veteran does not contend that he experienced gout during service.  Rather, he maintains that due to the rigors of military service, he developed gout after his discharge.  He also contends that due to his right wrist fracture, he later developed gout in his right wrist.  In this regard, there is no competent or credible medical evidence of record showing a link between the Veteran's currently diagnosed gout and his period of service, to include his in-service fractures of the 4th and 5th metacarpals of the right hand.  As stated above, in the December 2002 VA examination report, the examiner concluded that the Veteran's gout was not secondary to the in-service right wrist fracture.  In addition, in the January 2011 VA examination report, the examiner opined that any current diagnosis of gout was not related to the Veteran's period of active service.  Rather, the examiner specifically linked the Veteran's gout to his strong family history of gout.  The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has gout that is related to his period of active service.  However, determining the etiology of the Veteran's gout is not a simple matter.  Specialized education and/or training are required for a determination as to the etiology of gout.  In this case, the Veteran has not been shown to possess the training or credentials needed to render a diagnosis or a competent opinion as to medical causation, and his opinion thus does not constitute competent medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); Espiritu, supra.

In light of the above, the Board finds that there is no objective medical evidence showing that the Veteran had degenerative disc disease of the cervical spine and/or lumbar spine during service or within a year after his discharge.  In addition, there is no medical evidence of record relating any current neck disability, to include degenerative disc disease of the cervical spine, back disability, to include degenerative disc disease of the lumbar spine, and/or diagnosis of gout, to include gout of the right hand, elbow, knees, and ankles, to any incident of service. Therefore, in light of the above, the Board finds that there is a preponderance of evidence against the claims for service connection for a neck disability, to include degenerative disc disease of the cervical spine; a back disability, to include degenerative disc disease of the lumbar spine; and for gout, to include gout of the right hand, elbows, knees, and ankles,

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for a neck disability, to include degenerative disc disease of the cervical spine, is denied.  

Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbosacral spine, is denied.  

Entitlement to service connection for gout, to include gout of the right hand, elbows, knees, and ankles, is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities resulting from urethroplasty with mucosal grafting performed at a VA facility in June 2001.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).


In this case, the Veteran contends that he developed numerous disabilities as a result of his June 2001 urethroplasty with mucosal grafting, including insomnia, impotence, and left lower testicle pain.  

In April 2003, the Veteran underwent a VA examination.  Following the examination, he was diagnosed with left orchalgia, post-void dribbling, and erectile dysfunction.    

Pursuant to the February 2010 Board remand, the Veteran underwent a VA examination in October 2010.  The examiner noted that in June 2001, the Veteran underwent an urethroplasty with mucosal grafting.  Following the surgery, the Veteran started experiencing post-void dribbling and erectile dysfunction.  The Veteran also had episodes of urinary incontinence and was diagnosed with urge and stress incontinence.  Following the physical examination, the examiner diagnosed the Veteran with erectile dysfunction which was most likely secondary to his type II diabetes mellitus.  However, although the examiner linked the Veteran's erectile dysfunction to his diabetes mellitus, the examiner did not specifically address whether the Veteran's erectile dysfunction was related to his June 2001 surgery.  In addition, the examiner also did not address the Veteran's other complaints, such as left lower testicular pain, and whether such problems were related to the June 2001 surgery.  Thus, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed.     

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination conducted by an appropriate specialist in order to determine whether the Veteran has any residuals of his June 2001 urethroplasty with mucosal grafting.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically review the records associated with the Veteran's June 2001 surgery.  


Following a review of the claims file and examination of the Veteran, the examiner is requested to furnish a medical opinion as to the following questions: 

a.  Other than numbness of the left side of the lower lip, does the Veteran have any residuals of his June 2001 urethroplasty with mucosal grafting, to specifically include insomnia, impotence, urinary incontinence, and/or left lower testicle pain?      

b.  If the examiner concludes that the Veteran has additional disability(ies), to specifically include insomnia, impotence, urinary incontinence, and/or left lower testicle pain, the examiner must provide an opinion as to whether it is at least as likely as not that the proximate cause of the additional disability(ies) was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the treatment, or (B) an event not reasonably foreseeable.   

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.


2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


